Beck, P. J.
(After stating the foregoing facts.) While the first report of his findings made .by the auditor was open to the *741objection that the findings were not properly classified and that the report was lacking in clearness, the case was recommitted to the auditor, and he thereupon made the findings set 'forth above, which clearly cover the issues in this case. The main question to which inquiry was necessarily directed in the hearing before the auditor was whether a contract for the sale of the lands in controversy had been made between the plaintiff on the one side and the defendants on the other. This was a clearly defined issue of fact. The plaintiff denied the existence of such a contract in his pleadings, supported this denial by his own evidence, and to some extent strengthened it by the corroborating testimony of other witnesses. It may be true that apparently from the reading of the record there was a preponderance of the evidence submitted upon this issue in favor of the defendants, but the auditor found otherwise, and his findings have the approval of the trial court. That settles the main contention in the case.
The judgment of the trial court overruling the exception to the auditor’s finding upon the other issue of fact is not shown to be erroneous.

Judgment affirmed.


All the Justices concur.